EXECUTION

 

Exhibit 10.1

 



SHARE TRANSFER AGREEMENT

 

between

 

POC Sweden AB’s shareholders

 

and

 

Ember Scandinavia AB

 

for

 

the Purchase of the Shares in

 

POC Sweden AB

 

and its subsidiaries

 

 

 

 

 

 

June 7, 2012

 



2

 

 

TABLE OF CONTENTS

 

1. PARTIES 6 2. INTRODUCTION 6 3. Definitions and interpretation 7 4. Sale and
purchase of the Shares 11 5. PURCHASE PRICE 11 6. PLEDGE 14 7. the SELLERS’
other PRE-COMPLETION COVENANTS 15 8. Conditions precedent 17 9. Pre-Completion
Termination 18 10. Purchaser’s break-up fee 19 11. Completion 20 12. OTHER
COVENANTS 22 13. Warranties 22 14. Warranties of the Management Sellers 23 15.
WARRANTIES OF the minority SELLERS 32 16. WARRANTIES OF the principal SELLERS 32
17. Warranties of the Purchaser and black diamond 33 18. INDEMNIFICATION for
breach of covenants etc. 33 19. indemnification for breach of warranties 34 20.
SPECIFIC Indemnities 35 21. Right of Set-Off 36 22. Non-Solicitation and
Non-Competition 37 23. Costs and expenses 38 24. specific indemnity on
transaction costs 38 25. Confidentiality 38 26. Announcements 38 27. Entire
Agreement 38 28. Assignment 39 29. Notices 39 30. Sellers’ Representative 40 31.
Invalidity 41 32. Waiver 41 33. Amendments 41 34. Governing law 41 35. Disputes
41

 



3

 

 

This SHARE TRANSFER AGREEMENT (this “Agreement”) is made on the day the
Purchaser executes this Agreement (the “Signing Date”) between:

 

1.PARTIES

 

1.1The sellers as specified (including addresses) in Appendix 1.1 (the
“Sellers”); and

 

1.2Ember Scandinavia AB, reg. no. 556891-5580, c/o Per Hedman, Advokatfirman
Lindahl KB, Box 1065, 101 39 Stockholm, a company duly organised and registered
under the laws of Sweden (the “Purchaser”).

 

The Parties are hereinafter referred to individually as a “Party” and together
as the “Parties”.

“Management Sellers” means the Sellers specified as such in Appendix 1.1.

“Principal Sellers” means the Sellers specified as such in Appendix 1.1.

“Minority Sellers” means the Sellers specified as such in Appendix 1.1.

 

It is acknowledged and agreed that Appendix 1.1 will be updated and amended as
shareholders in the Company (as defined in section 2.1) execute this Agreement.

 

2.INTRODUCTION

 

2.1POC Sweden AB, reg. no. 556665-5352 (the “Company”) is a limited liability
company incorporated under the laws of Sweden, with a registered share capital
of SEK 497,084 and in total 497,084 shares (the “Issued Shares”).

 

2.2The Sellers own shares in the Company in the proportions set out in Appendix
1.1, (the “Shares”).

 



2.3The shareholders in the Company who are not transferring their shares in the
Company under this Agreement (“Excluded Shareholders”) own shares in the Company
in the proportions set out in Appendix 1.1, the ”Excluded Shares”.

 



2.4The Company owns shares (the “Subsidiaries Shares”) in SAS POC France
Satellite, reg. no. 502 909 146 (“POC France”), POC Austria GmbH (“POC Austria”)
and POC USA LLC (“POC USA”) (POC France, POC Austria and POC USA jointly
referred to as the “Subsidiaries” and each of them a “Subsidiary”) as follows:

 

2.4.1POC France: 3,700 shares, equal to a 100% stake, with a registered share
capital of EUR 37,000.

 

2.4.2POC Austria: a holding equal to a 70% stake in POC Austria’s share capital.
The remaining holdings (“POC Austria Subsidiary Shares”), equal to a 30% stake
in POC Austria’s share capital, are held by local management (“POC Austria
Subsidiary Owners”). POC Austria has a registered share capital of EUR 35,000.

 

2.4.3POC USA: a total of 100 total shares outstanding, of which 85 shares are
issued to and held by POC Sweden, equal to an 85% stake. The remaining 15 shares
(“POC USA Subsidiary Shares”), equal to a 15% stake, are held by local
management (“POC USA Subsidiary Owner”). For the avoidance of doubt, the equity
interests in POC USA are limited liability membership interests, and have been
certificated, for convenience, such equity interests are referred to as shares
herein.

 



4

 

 

2.5The POC Austria Subsidiary Owners and the POC USA Subsidiary Owner are
referred to as the “Foreign Subsidiary Owners”.

 

2.6The POC Austria Subsidiary Shares and the POC USA Subsidiary Shares are
referred to as the “Foreign Subsidiary Shares”.

 

2.7The Company and the Subsidiaries are referred to jointly as “Group” or “Group
Companies” and each of them as a “Group Company”.

 

2.8The Sellers wish to sell, and the Purchaser desires to purchase, the Shares
and thereby indirectly transfer the control of the Subsidiaries as set out in
this Agreement.

 

3.Definitions and interpretation

 

3.1“Accounted Transaction Costs” means Transaction Costs borne by the Group
notified by the Sellers to the Purchaser as set out in section 7.32 and reducing
the Company Purchase Price as set out in section 5.5.

 



3.2“Accounting Principles” mean (i) for the Company’s Accounts the laws of
Sweden, Swedish GAAP and the accounting principles referred to and applied in
the preparation of such Accounts, which accounting principles conform to the
requirements of the laws of Sweden and Swedish GAAP and (ii) for a Subsidiary’s
Accounts the Accounting Principles mean the laws of such Subsidiary’s
jurisdiction, the GAAP applied in such jurisdiction and the accounting
principles referred to and applied in the preparation of the such Accounts,
which accounting principles conform to the requirements of the laws of such
jurisdiction and the GAAP applied in such jurisdiction.

 

3.3“Accounts” means the annual audited accounts of the Company and the
Subsidiaries and the audited consolidated group accounts of the Company, for the
financial year 2010/2011, ending on the Accounts Date as set forth in Appendix
3.3

 

3.4"Accounts Date" means 30 April 2011.

 

3.5“Black Diamond” means Black Diamond, Inc.

 

3.6“Business” means the design, manufacture, marketing, sale and distribution of
body armor, helmets, goggles, eyewear and accessories.

 

3.7“Business Day” means a day during which banks in Sweden are open for
business.

 

3.8“Buy-Out Purchase Price” means as set out in section 5.1 and 5.7.

 



3.9“Cash Consideration” means as set out in section 5.5

 

3.10“Claim” means any claim made by the Purchaser against any of the Sellers for
a Loss.

 

3.11“Company IPR” means all Intellectual Property and all right, title and
interest in all Know-How owned by a Group Company (whether solely or jointly
with another person) including but not limited the Intellectual Property set out
in Appendix 3.11 which specifies – separately – registered and unregistered
Intellectual Property.

 



5

 

 



3.12“Completion Date” means as set out in section 11.1.

 

3.13“Conditions Precedent” means as set out in section 8.

 

3.14“Company Purchase Price” means as set out in section 5.1.

 

3.15“Confidential Information” means all (i) Know-How; and (ii) information of
any kind or nature (written or oral) which is used by or concerns the Group
Companies or concerns its Business, including, without limitation, its future
plans, business development or financial affairs, or its customers or commercial
relationships; which in either case is not in the public domain.

 

3.16“Data Room” means the data room containing documents and information
prepared by the Management Sellers and the Group and made available to the
Purchaser and its professional advisors, the contents of which are listed in
Appendix 3.16

 

3.17“Disclosed Information” means as set out in section 13.3.

 

3.18“Disclosure Schedule” means as set out in section 13.3.

 

3.19“Domain Names” means the internet domain names used by, or registered to, or
applied for by, or on behalf of, or for the use of, each Group Company.

 

3.20“Encumbrance” means any claim, charge, mortgage, security, lien, option,
right of pre-emption or security interest of any kind.

 

3.21“Exchange Act” means the US Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

3.22“Foreign Subsidiary Owners” means as set out in section 2.5.

 

3.23“Foreign Subsidiary Buy-Out” means as set out in section 8.2.5.

 

3.24“Foreign Subsidiary Buy-Out Premium” means as set out in section 5.7.

 

3.25“Foreign Subsidiary Buy-Out Purchase Price” means the Company’s aggregate
purchase price for the purchase of the Foreign Subsidiary Shares.

 

3.26“Foreign Subsidiary Shares” means as set out in section 2.6.

 

3.27“GAAP” means generally accepted accounting principles from time to time.

 

3.28“Group”, “Group Companies” and “Group Company” means as set out in section
2.7.

 

3.29“Intellectual Property” means all intellectual and industrial property
rights including, without limitation: (a) patents and registered designs; (b)
unregistered rights in designs, copyright (including, without limitation,
copyright in source code, object code and other computer software and databases)
and neighbouring rights, database rights, semiconductor topography rights and
rights subsisting in or in relation to confidential information or inventions;
(c) registered and unregistered trademarks and service marks, and all other
rights in, or goodwill attaching to, trade, business or corporate names, logos,
get-up or other trading insignia; and including (insofar as any of the foregoing
rights are obtained by registration), applications for registration and the
right to apply for registration; all rights and forms or protection of a similar
nature to any of the foregoing recognised in any country of the world.

 



6

 

 

3.30“Interim Accounts” means the accounts attached hereto as Appendix 3.30.

 

3.31“Interim Accounts Date" means 29 February 2012.

 

3.32“IT Systems” means all hardware and all communication networks or the
network capacity which is used by the respective Group Company.

 

3.33“Know-How” means all information not in the public domain which is used or
held, developed, generated or acquired for use in, or for the benefit of, any
Group Company as at the Completion Date.

 

3.34“Lock-Up” means as set out in section 5.8.2.

 

3.35“Lock-Up Agreement” means the agreement to be entered into among Black
Diamond and each of the Sellers specified in Appendix 5.6 (i.e. Sellers
receiving Purchaser Payment Shares) on the Completion Date, which agreement
shall be substantially in the form of Appendix 3.35.

 

3.36“Loss” means any direct or indirect loss, liability or expense (including
Taxes) suffered by the Purchaser Indemnified Parties or any Group Company as a
result of a breach of the Warranties.

 

3.37“Management Sellers” means as set out in section 1.2.

 

3.38“Material Adverse Change” means any change or changes, effect or effects,
event or events, or circumstance or circumstances, that individually or in the
aggregate are or may reasonably be expected to be materially adverse to (i) the
business, assets, properties, condition (financial or otherwise), liabilities or
results of operations of the affected Person and its subsidiaries, taken as a
whole, or (ii) on the ability of such Person to perform its respective
obligations under this Agreement. For the purposes of this definition of
material adverse change any adversity or adversities shall have an aggregate
effect exceeding 7 MSEK to be considered as an adversity.

 

3.39“Material Agreements” means as set out in section 14.8.4.

 

3.40“Minority Sellers” means as set out in section 1.2.

 

3.41“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, organisation, governmental entity or
other entity or natural or legal person.

 

3.42“POC Austria” means as set out in section 2.4.

 

3.43“POC Austria Subsidiary Owners” means as set out in section 2.4.2.

 

3.44“POC Austria Subsidiary Shares” means as set out in section 2.4.2.

 

3.45“POC France” means as set out in section 2.4.

 

3.46“POC USA” means as set out in section 2.4.

 

3.47“POC USA Subsidiary Owner” means as set out in section 2.4.3.

 

3.48“POC USA Subsidiary Shares” means as set out in section 2.4.3.

 

3.49“Principal Sellers” means as set out in section 1.2.

 

3.50“Purchase Price” means as set out in section 5.

 



7

 

 

3.51“Purchaser Indemnified Parties” means the Purchaser or Black Diamond or any
of their affiliates, directors, shareholders, officers, employees, agents,
representatives, successors or permitted assigns.

 

3.52“Purchaser Payment Shares” means as set out in section 5.6.

 

3.53“Registration Statement” means the registration statement on Form S-4
(Registration File No.: 333-175695) filed with the SEC by Black Diamond or any
of the amendments or prospectus supplements thereto.

 

3.54“SEC” means the US Securities and Exchange Commission.

 

3.55“Securities Act” means the US Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

3.56“Sellers’ Representative” means as set out in section 30.

 

3.57“Sensitive Payment” means (i) bribes, influence payments or kickbacks paid
to any person, firm or company including central or local government officials
or employees, (ii) amounts received with an understanding that rebates or
refunds will be made in contravention of any laws or any jurisdiction either
directly or through a third party, (iii) political contributions, (iv) payment
or commitments made with the understanding or under circumstances that would
indicate that all or part thereof is to be paid by the recipient as a bribe,
influence payment or kickback to any person, firm or company including central
or local government officials or employees or (v) payments or commitments to
obtain favorable treatment or secure business for the Company or any Subsidiary,
or any Affiliate of the Company.

 

3.58“Stock Consideration” means as set out in section 5.6.

 

3.59“Subsidiaries” and “Subsidiary” means as set out in section 2.4.

 

3.60“Subsidiaries Shares” means as set out in section 2.4.

 

3.61“Tax” means all income taxes, corporation tax, capital gains tax, transfer
tax, social security tax, employer’s tax, duties, sales tax, value added tax,
withholding tax and any other taxes and official charges and impositions of any
kind which may be payable to or imposed by any governmental entity together with
any interest, penalties, surcharges, interest or additions thereto.

 

3.62“Third Party Claim” means any claim by a third party against any Group
Company or against the Purchaser Indemnified Parties as a result of the
Transaction.

 

3.63“To the best of the Sellers’ Knowledge” or any similar expression means in
respect of a matter the knowledge of any of (i) the individuals who are
Management Sellers, (ii) the following individuals who own entities that are
Management Sellers Stefan Ytterborn and Fred Wikström, (iii) the directors of
any Group Company or any of their management including, but not limited to, Sven
Sandberg, Conny Karlsson, Bo Håkansson, Reidar Langmo, William Gunnarsson,
Theodor Dalensson, Jarka Duba, Hans Schlick or Karin Huttary, or the knowledge
any of such persons would have had after due and careful inquiry to ascertain
all relevant facts and circumstances (for the avoidance of doubt, if one of the
mentioned individuals has knowledge of a fact or circumstance then all relevant
Sellers giving the relevant Warranty shall be deemed to have the same knowledge
of such fact or circumstance in relation to such Warranty and hence the
knowledge qualifier in such Warranty shall not apply in respect of such fact or
circumstance).

 



8

 

 

3.64“Transaction” means the sale and purchase of the Shares under this Agreement
and all connected transactions and actions.

 

3.65“Transaction Costs” means any restructuring costs, exit costs, exit bonuses,
transaction costs, broker or investment banker costs, advisors costs,
transaction costs for the Foreign Subsidiary Buy-Out (not including the Foreign
Subsidiary Buy-Out Purchase Price and the Foreign Subsidiary Buy-Out Premium),
management deal incentives and any other cost or liability connected with the
Transaction.

 

3.66“Warranties” means the Sellers’ warranties set out in sections 14 , 15 and
16 and “Warranty” means any of them.

 

4.Sale and purchase of the Shares

 

4.1On the terms of this Agreement, the Sellers shall sell the Shares to the
Purchaser, and the Purchaser shall purchase the Shares from the Sellers.

 

4.2The Shares shall on the Completion be transferred free from all Encumbrances
– including all rights of pre-emption over any of the Shares and the
Subsidiaries Shares are waived – and together with all benefits and rights
pertaining thereto.

 

5.PURCHASE PRICE

 

5.1The agreed purchase price for the Shares shall be (A) SEK 603.52 for each
Share (an amount , minus any Accounted Transaction Costs (calculated pro rata
per Share) and minus any Foreign Subsidiary Buy-Out Premium (calculated pro rata
per Share) and as calculated in section 5.7 referred to as the “Share Purchase
Price” and the aggregate Share Purchase Price for all the Shares is referred to
as the “Company Purchase Price” plus (B) an amount of maximum SEK 11,500,000
(“Buy-Out Purchase Price”) (as calculated in section 5.7).

 

5.2The Company Purchase Price plus the Buy-Out Purchase Price is referred to as
the “Purchase Price”.

 

5.3The Purchaser shall pay the Company Purchase Price to the Sellers on the
Completion as set out in sections 5.5 and 5.6.

 

5.4The Purchaser shall pay the Buy-Out Purchase Price (as calculated in section
5.7 ) and any Foreign Subsidiary Buy-Out Premium (as calculated in section 5.7 )
to the Company in immediately available funds in connection with consummation of
the Condition Precedent in section 8.2.5 (i.e. the Foreign Subsidiary Buy-Out).

 

5.590 percent of the Company Purchase Price minus any Accounted Transaction
Costs and minus any Foreign Subsidiary Buy-Out Premium (as calculated in section
5.7 ) (the “Cash Consideration”), shall be paid by the Purchaser on the
Completion in immediately available funds to a single bank account specified by
the Sellers at least five (5) Business Days before the Completion Date (the
Sellers shall be responsible for distributing the Cash Consideration amongst the
Sellers).

 



9

 

 

5.610 percent of the Company Purchase Price (the “Stock Consideration”) shall be
paid by the Purchaser on the Completion in the form of delivery of a certain
number of shares of common stock, $0.0001 par value, of Black Diamond, subject
to the pledge described in section 6 The number of such Black Diamond common
stock to be delivered shall be calculated using the formula used in Appendix 5.6
(the “Purchaser Payment Shares”). The Purchaser Payment Shares shall be
distributed amongst the Sellers pro rata to their shareholding as set out in
Appendix 1.1 (as far as possible taking into account customary rounding up or
down in case a Seller is entitled to a fraction of a Purchaser Payment Share).
Each such Seller further agrees that the Purchaser Payment Shares will be
delivered to such Seller, and Black Diamond and the Purchaser agree to deliver
the Purchaser Payment Shares to such Seller, 20 Business Days after such
Seller’s receipt of the prospectus that is a part of the Registration Statement,
as described in section 5.8.4 (this time period shall be coordinated with the
Completion or else section 11.6.3 shall apply), subject in all respects to the
pledge by such Seller of such Purchaser Payment Shares in accordance with
section 6.

 

5.7The Buy-Out Purchase Price shall be paid by the Purchaser to the Company so
that the Company is able to consummate the Foreign Subsidiary Buy-Out by paying
the Foreign Subsidiary Buy-Out Purchase Price to the Foreign Subsidiary Owners.
If the Foreign Subsidiary Buy-Out Purchase Price amounts to SEK 11,500,000 or
below, then the Buy-Out Purchase Price shall be equal to such amount (i.e. SEK
11,500,000 or below) and there shall be no “Foreign Subsidiary Buy-Out Premium”
(as defined below). However, if the Foreign Subsidiary Buy-Out Purchase Price
exceeds SEK 11,500,000, then the Buy-Out Purchase Price shall be equal to SEK
11,500,000, and the excess (i.e. the part of the Foreign Subsidiary Buy-Out
Purchase Price that is above SEK 11,500,000) shall be considered as “Foreign
Subsidiary Buy-Out Premium”. The Foreign Subsidiary Buy-Out Premium shall then
reduce the 90% of the Company Purchase Price on a SEK-by-SEK basis as set out in
section 5.5. The Buy-Out Purchase Price or the Foreign Subsidiary Buy-Out
Premium shall never be paid or financed by using funds of the Group, and the
Foreign Subsidiary Buy-Out Premium shall be paid and financed only by the
Sellers by reduction of the 90% of the Company Purchase Price as set out in
section 5.5. It is acknowledged and agreed that the Buy-Out Purchase Price shall
not be payable to any Seller but shall following receipt by the Company only be
paid by the Company to the Foreign Subsidiary Owners to complete the Foreign
Subsidiary Buy-Out.

 

5.8Purchaser Payment Shares

 

5.8.1When issued, the Purchaser Payment Shares shall be registered under Black
Diamond’s shelf registration statement on Form S-4 and shall be duly authorized,
validly issued, fully paid and non-assessable and free and clear of any liens,
other than liens created by Sellers.

 

5.8.2The Purchaser Payment Shares shall be subject to lock-up restrictions
during a certain period as set forth in the Lock-Up Agreement (the “Lock-Up”).

 

5.8.3The share certificates representing the Purchaser Payment Shares shall be
subject to certain transfer restrictions and shall bear legends including the
transfer restrictions set forth in the lock-up agreement and the following
legend:

 



10

 

 

“THE TRANSFER OF THE SECURITIES EVIDENCED HEREBY IS RESTRICTED BY THE TERMS OF A
LOCK-UP AGREEMENT DATED ________, 2012, BETWEEN THE REGISTERED HOLDER HEREOF AND
THE ISSUER HEREOF. A COPY OF THE LOCK-UP AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICES OF THE ISSUER. IN ADDITION, THE SHARES OF COMMON STOCK EVIDENCED HEREBY
ARE SUBJECT TO A RIGHT OF SET-OFF PURSUANT TO THE TERMS OF A SHARE TRANSFER
AGREEMENT DATED ______, 2012 BETWEEN THE REGISTERED HOLDER HEREOF AND THE ISSUER
HEREOF. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
ISSUER”.

 

5.8.4Each Seller receiving Purchaser Payment Shares acknowledges and recognizes,
and covenants and agrees with the Purchaser that they are acquiring the
Purchaser Payment Shares for their own respective account and each of such
Sellers covenants and agrees that such Seller will not sell, transfer, or
otherwise dispose of any of the Purchaser Payment Shares or any interest
therein, except pursuant to the Registration Statement or any prospectus
supplement to the prospectus that is a part of the Registration Statement or any
post-effective amendment to the Registration Statement, as the case may be, and
applicable state “blue sky” laws (as such term is understood in the US capital
markets), or in a transaction which in the opinion of counsel reasonably
acceptable to Black Diamond is exempt therefrom, but subject in any case to the
terms of the Lock-Up Agreement. Each of such Sellers further acknowledges that
it has received from, or at the direction of, Black Diamond and the Purchaser,
and has on the Completion Date, or the later day when the Completion action in
section 11.6.2 is fulfilled, for at least 20 Business Days had a copy of the
prospectus that is a part of the Registration Statement, and confirms, covenants
and agrees that such Seller has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risk of an
investment in the Purchaser Payment Shares and confirms, covenants and agrees
that such Seller has obtained, in its judgment, sufficient information from the
Purchaser/Black Diamond to evaluate the merits and risks of an investment in the
Purchaser Payment Shares. Each of such Sellers acknowledges and agrees that it
has been provided the opportunity to obtain information and documents concerning
Black Diamond and the Purchaser Payment Shares, and has been given the
opportunity to ask questions of, and receive answers from, Black Diamond
directors and officers concerning Black Diamond and the Purchaser Payment Shares
and other matters related to this investment. Each of such Sellers acknowledges
and agrees that it is aware of the risks inherent in an investment in Black
Diamond and specifically the risks of an investment in the Purchaser Payment
Shares. In addition, each of such Sellers is aware and acknowledges that there
can be no assurance of the future viability or profitability of Black Diamond,
nor can there be any assurance relating to the current or future price or value
of the Purchaser Payment Shares, or market conditions generally.

 



11

 

 

Each of such Sellers covenants and agrees that such Seller shall furnish all
information as may be reasonably requested by the Purchaser or Black Diamond in
connection with the preparation, filing and distribution of any prospectus
supplement to the prospectus that is a part of the Registration Statement or to
any post-effective amendment to the Registration Statement, as the case may be.
If, at any time, any information relating to the Group or such Sellers should be
discovered by the Company or such Sellers which should be but is not set forth
in the Registration Statement, or in any prospectus supplement or post-effective
amendment to the Registration Statement, as described above, so that the
Registration Statement, or any such prospectus supplement or post-effective
amendment to the Registration Statement, would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, each of such Sellers covenants and agrees that such Seller shall
ensure that such information shall promptly be notified to the Purchaser or
Black Diamond so that an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC and until such correction is
made, such Sellers agree not to use any such prospectus supplement, Registration
Statement or post-effective amendment thereto. Each of such Sellers hereby
covenants and agrees to promptly notify Black Diamond/Purchaser of any planned
sale of Purchaser Payment Shares pursuant to the Registration Statement or any
such prospectus supplement or post-effective amendment to the Registration
Statement, and that all such sales will – as set out in the Lock-Up Agreement –
be subject to the prior written approval of Black Diamond during a certain time
but after that time Black Diamond’s approval would however not be required but
instead such Sellers agree and covenant to notify Black Diamond reasonably in
advance of the planned sale and such Sellers also agree and covenant to on a
reasonable basis consult and cooperate with Black Diamond, in order to maintain
an orderly trading market for Black Diamond’s shares. Each of such Sellers
further covenants and agrees to comply with the Securities Act, the Exchange
Act, and any other applicable law in connection with any such sales.

 

6.PLEDGE

 

6.1The Sellers who shall receive the Purchaser Payment Shares hereby jointly and
severally, during the restricted period provided for under the Lock-Up Agreement
pledge, assign and grant a security interest in the Purchaser Payment Shares to
the Purchaser together with a stock power endorsed in blank to the Purchaser as
security for any claim made by the Purchaser under this Agreement. In the event
that a claim is made against any Seller during the term of the Lock-up
Agreement, the Purchaser Payment Shares shall remain pledged to the Purchaser
until the final resolution of such claim. However in the event the value of a
claim amounts to an amount less than the value of the Purchaser Payment Shares,
the Purchaser shall release Purchaser Payment Shares to the extent that the
Purchaser Payment Shares exceed 200 percent of the value of the claim (the
Purchaser is entitled to include any reasonable legal fees, interest, penalties,
court costs etc. when determining the value of the claim), as further provided
for in the Lock-Up Agreement. Each of such Sellers hereby appoints the Purchaser
as its respective attorney-in fact to take such action as is reasonably
necessary to cause the cancellation and the substitution of the certificates
representing the Purchaser Payment Shares when exercising the pledge.

 



12

 

 

6.2Upon the occurrence of a breach of this Agreement by a Seller and for as long
as such breach is continuing (where the Purchaser is authorised to realise any
or all of Purchaser Payment Shares to satisfy such claim, irrespective of which
of the Sellers is in breach of the Agreement and irrespective also of which of
the Sellers is the owner of the Purchaser Payment Shares), the Purchaser may
sell the Purchaser Payment Shares or any part thereof by private or public sale
or auction or in such manner and on such terms as the Purchaser in its sole
discretion deems fit, or in its sole discretion, Purchaser may cause such
Purchaser Payment Shares or any portion thereof to be cancelled and no longer
outstanding, or, to be held by the treasury of Purchaser or Black Diamond .

 

6.3Chapter 10 Section 2 of the Swedish Commercial Code (Handelsbalken) shall not
apply to this Agreement or any enforcement hereunder.

 

6.4All moneys (or other consideration) obtained by the Purchaser or its designee
by virtue of the operation of law or through the exercise of the rights, powers
and remedies under the pledge created hereby, shall be applied by the Purchaser
towards the discharge of the secured obligations in the manner, order and
priority determined by the Purchaser. When the secured obligations have been
duly and irrevocably paid and discharged in full, the surplus (if any) shall be
paid to the Sellers’ Representative and the Sellers’ Representative shall
distribute such moneys amongst the relevant Sellers.

 

6.5When realizing the pledge the value of each Purchaser Payment Share shall be
the value such Purchaser Payment Share on the date the claim has been finally
determined, or, if the claim has not been challenged by the Sellers within 60
calendar days, on the date the Purchaser made the claim.

 

6.6The Purchaser Payment Shares are subject to certain “Right of Set-off” rights
as set out in section 21 . The Purchaser’s rights under this section 6 stand
alone notwithstanding any other provision in this Agreement.

 



7.the SELLERS’ other PRE-COMPLETION COVENANTS

 

7.1The Sellers undertake to procure that each Group Company – and their
employees, officers and advisors etc. – during the period from the Signing Date
until the Completion Date conducts its Business in the ordinary course of
business consistent with past practices with a view to maintaining it as a going
concern, including that the Group shall use its commercially reasonable efforts
to preserve the business organization of the Group intact, keep available the
services of the current officers and employees of the Group and maintain the
existing relations with franchisees, customers, suppliers, creditors, business
partners and others having business dealings with the Group, to the end that the
goodwill and ongoing business of the Group, taken as a whole, shall be
unimpaired in any materially adverse manner at the Completion Date, and no major
decisions in any matters of material importance to the Group or it’s Business
shall be implemented and the Group shall comply with applicable laws, which
means, among other things, that each Group Company shall:

 

7.2Maintain its insurances.

 

7.3Not make any payment of dividend, value transfer (Sw: värdeöverföring) or
other similar distribution.

 

7.4Not fail to pay its Taxes.

 



13

 

 

7.5Not change any articles of association (or equivalent document) or accounting
policies etc.

 

7.6Not issue any shares or other share related securities (Sw: aktierelaterade
instrument) or take any other action which may impact on the share capital.

 

7.7Not acquire or agree to acquire any shares or other interest in any Person
except for the Foreign Subsidiary Buy-Out in accordance with the terms of this
Agreement.

 

7.8Except for the sales of products in the ordinary course of business, not
sell, grant options to purchase, lease or make similar dispositions of material
assets having a value in excess of SEK 250,000 in the aggregate.

 

7.9Not enter into any agreement which cannot be terminated without compensation
at any time with three month’s notice, or of a contract value in excess of SEK
250,000.

 

7.10Not enter into any agreements, or incur any commitment, involving any
capital commitment or which may involve a total annual expenditure in excess of
SEK 250,000 in the aggregate.

 

7.11Not incur any additional borrowings or indebtedness, grant any pledge or
mortgage or create any other Encumbrance or contingent liability in excess of
SEK 250,000 in the aggregate.

 

7.12Not enter into any guarantee, indemnity or other agreement to secure any
obligation of any third party or create any Encumbrance over the Group’s assets.

 

7.13Not enter into any agreement which is not in the ordinary course of
business.

 

7.14Use all endeavours to maintain important customer and supplier relationships
and to maintain the price structure with its customers.

 

7.15Not terminate or give any notice to terminate any agreement of material
importance to the Business.

 

7.16Except as set out in Appendix 7.16, not make any changes in the compensation
of any employee and not to employ any employees.

 

7.17Not take any steps to procure payment by any debt in advance of its due date
which may result in a cost to or other obligation.

 

7.18Not postpone payment to creditors beyond the respective due date.

 

7.19Not commence proceedings, or fail to defend or compromise or settle any
existing proceeding or settle or waive any material claim.

 

7.20Not fail to renew or maintain any registration of any of the Company IPR or
to otherwise fail to protect or preserve the value of Company IPR.

 

7.21If the Purchaser so requests, provide access for the Purchaser and its
advisors to the premises, accounts and records, and its employees, customers and
suppliers including to negotiate with employees on employment agreements and
enter into such agreements to be effective upon Completion.

 

7.22Maintain all its material assets undamaged and fully operating.

 

7.23Not fail to resupply replenish inventories and supplies to each Group
Company.

 



14

 

 

7.24Not institute any new methods of manufacture, purchase, lease, management,
accounting or operation or engage in any transaction or activity other than
changes in the ordinary course of business.

 

7.25Consult with the Purchaser, and provide to the Purchaser relevant material,
before letters, memorandums and other correspondence are circulated to the
employees that describe the transactions contemplated under this Agreement, for
the Purchaser’s prior review, which review shall not be unreasonably delayed,
and the Sellers shall take into account the Purchaser’s reasonable comments.

 

7.26Consult with the Purchaser and promptly provide or make available to the
Purchaser copies of all tax returns, reports and information statements that are
filed after the date of this Agreement.

 

7.27Not take any action, and ensure that there is no omission, that may have a
negative impact on the completion of the Transaction.

 

7.28The Sellers shall cause the Company to exercise due care in assessing and
determining the need to obtain consent from Peek & Cloppenburg KG to enable
registration, and use within the Business in accordance with current practices,
of the POC device trademark (EU application no. 005350285) in classes 9, 25 and
28 for the applied goods on the basis of the Company’s application in the form
on the date hereof. Any payment or undertaking to make any payment to Peek &
Cloppenburg KG in relation hereto shall be borne by the Sellers.

 

7.29The Sellers shall cause the Company to seek to obtain that the
counterparties to the agreements listed in Appendix 7.29 shall have waived in
writing any right to terminate or amend such agreement which such party might
have under such agreement as a consequence of the consummation of this
Transaction (Change of Control) without any cost or other detrimental impact on
the Group.

 

7.30The Sellers shall – if commercially beneficial – cause the Company to seek a
settlement on the on-going patent dispute (concerning the European Patent EP 1
838 399) with Dainese S.p.A including that Dainese S.p.A has no claims
whatsoever against the Group and in such case the Sellers shall deliver evidence
to the Purchaser about such settlement. Any payment or undertaking to make any
payment to Dainese S.p.A in relation hereto in excess of EUR 18,000 shall be
borne by the Sellers.

 

7.31Notwithstanding sections 7.2- 7.30, the Group shall release the guarantees
set out in Appendix 7.31 prior to or at Completion Date. Furthermore, the
Purchaser covenants that it will upon request from the Company give waivers to
any and all restrictions in sections 7.2- 7.30 provided that the Purchaser
assesses - and this assessment must be made in good faith - that the request for
waiver is reasonable taking the Parties obligations under this Agreement into
consideration and provided such waiver is for the benefit of the Group.

 



7.32The Sellers shall provide the Purchaser with exact amounts of the Foreign
Subsidiary Buy-Out Purchase Price (specifying the Foreign Subsidiary Buy-Out
Funding and the Foreign Subsidiary Buy-Out Premium) and the Accounted
Transaction Costs as soon as practically possible but at least 3 Business Days
before the Completion.

 

8.Conditions precedent

 



15

 

 

8.1The obligation of the Purchaser to complete the Transaction is conditional
upon the following conditions having been completed or waived by the Purchaser
in writing before the Completion Date (“Conditions Precedent”).

 

8.2The Condition Precedent in section 8.2.5 shall be the last Condition
Precedent to be completed, so that the Completion can be consummated immediately
after the fulfilment thereof.

 



8.2.1There shall not be in effect any injunction, court order or governmental
proceeding seeking to prevent the Completion.

 

8.2.2The Sellers shall have caused the Group to deliver to the Purchaser monthly
interim financial statements (not previously delivered to the Purchaser) as soon
as available and in all events within 25 days after the conclusion of each
calendar month.

 

8.2.3Each Seller that is a legal entity shall deliver copies of documents
supporting the respective Seller’s due authorization to execute the Agreement,
all ancillary agreements and documents, and to consummate the Transaction.

 

8.2.4Sellers representing more than 90% of the Issued Shares shall proceed to
Completion.

 

8.2.5The Sellers shall have caused the Company and the Foreign Subsidiary Owners
to enter into binding transfer agreements for the purchase of the Foreign
Subsidiary Shares from the Foreign Subsidiary Owners, attached as Appendix 8.2.5
(“Foreign Subsidiary Buy-Out Agreements”), and shall have completed the
transfers under these agreements so that the Company has become the owner of a
100% stake in POC Austria and a 100% stake in POC USA (“Foreign Subsidiary
Buy-Out”). The Sellers shall deliver copies of documents supporting the due
authorization to execute the Foreign Subsidiary Buy-Out Agreements and to
consummate the Foreign Subsidiary Buy-Out.

 



8.3The Sellers shall, as from the Signing Date, regularly update the Purchaser
on the status of the efforts to fulfil the conditions set forth in this section
8 and particularly the Sellers undertake to coordinate and inform the Purchaser
sufficiently in advance about when the Condition Precedent in section 8.2.5
shall be fulfilled so that so that the Purchaser may prepare and organize for
the Completion.

 



9.Pre-Completion Termination

 

9.1In case of the occurrence of any default as set out in sections 9.1.1, 9.1.2
(however, in case of the occurrence of any default as set out in section 9.1.2
that is not material, such default shall not impede the Parties to proceed to
Completion) or 9.1.3, the Purchaser shall be entitled, by giving written notice
to the Sellers on or before the Completion Date, (i) to terminate this
Agreement, without liability on its part, and this Agreement shall become null
and void and of no further force and effect, except for the provisions in
section 25 (Confidentiality), section 34 (Governing Law) and section 35
(Disputes) which shall survive (“Surviving Provisions”); (ii) to determine a new
Completion Date and require that the Sellers remediate the default before the
new Completion Date (iii) or to effect Completion so far as possible having
regard to the defaults which have occurred. The rights set out in this section
9.1 are in addition to any other remedies available to the Purchaser including
the right to claim damages for breach of contract, which right to claim damages
can be directed towards all Sellers in the case of default of section 9.1.1 and
9.1.3, but in case of default of section 9.1.2 such claim can only be directed
towards certain specified Sellers that have defaulted provided that the other
Sellers can evidence that only such specified Sellers have defaulted and that
the other Sellers have fulfilled their relevant obligations, but if this can not
be evidenced then all Sellers shall be liable for the default of section 9.1.2.
Provided that the Sellers can evidence that a default of section 9.1.3 is not
attributable to any action or omission by any Seller or the Company the Sellers
shall not be liable for damages hereunder as a result of the occurrence of the
Material Adverse Change.

 



16

 

 

9.1.1Any of the Conditions Precedent has not been satisfied before the
Completion Date or waived by the Purchaser.

 

9.1.2Any of the Sellers is in material breach of any of their Pre-Completion
Covenants or there is a material breach of any of the Warranties or if any of
the Sellers is in breach of any other material obligation (the Sellers shall
immediately notify the Purchaser in writing about the occurrence of any such
event).

 

9.1.3There has occurred a Material Adverse Change (the Sellers shall immediately
notify the Purchaser in writing about the occurrence of any such event).

 

10.Purchaser’s break-up fee

 

10.1If on the Completion Date the Completion cannot be consummated due to a
failure of the Purchaser to perform any of its material obligations, the Sellers
shall be entitled to terminate this Agreement and claim a break-up fee as set
out in section 10.2 provided: (i) that the Sellers give notice in writing to the
Purchaser within 5 Business Days from the Completion Date (if such notice is not
given within that time the Sellers shall lose their right to claim the break-up
fee in section 10.2), (ii) that if the failure is curable, it has not been cured
by the Purchaser within 15 Business Days after the Completion Date, and (iii)
that the Sellers have complied with all their obligations under the Agreement
including that sections 9.1.1, 9.1.2 and 9.1.3 were fully satisfied on the
Completion Date and continue to be fully satisfied until the payment of the
break-up fee in section 10.2. In the event any of the Sellers gives notice in
accordance with the above, such notice shall be considered to be for the benefit
of all the Sellers, provided that Sellers representing at least 75% of the
Shares confirm the notice within 10 Business Days (and if such majority does not
so confirm, such notice shall be deemed void and the right to claim break-up fee
in section 10.2 shall be forever lost), but if such notice is incorrect or
unjustified all such Sellers confirming the notice shall be severally and
jointly liable towards the Purchaser for breach of the Agreement including any
losses that the incorrect or unjustified notice causes the Purchaser.

 

10.2If the requirements in section 10.1 are fulfilled, (A) the Purchaser shall
within 25 Business Days from the Completion Date pay to the Sellers a break-up
fee (i) not to exceed SEK 7,000,000 to cover the Sellers’ reasonably incurred
and accounted out-of pocket expenses in pursuing the Transaction (such as
payments to advisors) (ii) plus a fixed indemnity of SEK 14,000,000 and (B) this
Agreement shall be terminated and shall become null and void and of no further
force and effect, except for the Surviving Provisions which shall survive.

 



17

 

 

10.3The payments from the Purchaser to the Sellers, if any, mentioned in this
section 10 shall be the Sellers’ sole and final remedy and compensation for the
Sellers’ termination of this Agreement pursuant to this section 10.

 

11.Completion

 

11.1Completion shall take place, unless otherwise agreed in writing between the
Purchaser and the Sellers’ Representative, on June 20, 2012 at the offices of
Advokatfirman Lindahl, Mäster Samuelsgatan 20 in Stockholm, immediately after
(but on the same date) the fulfilment of the Condition Precedent in section
8.2.5 (the “Completion Date”).

 

11.2At the Completion Date, subject to section 11.6.3 , the following actions
shall be made and once all the actions below have been completed or waived by
the Parties, “Completion” shall be deemed to have occurred.

 

11.3In case one or more of the Sellers (“Failing Seller(s)”) decide to not
proceed to Completion (“Completion Default”) provided, however, that the Sellers
that do proceed to Completion (“Remaining Sellers”) represent more than 90% of
the Issued Shares (“Threshold”), then the Remaining Sellers and the Purchaser
shall anyway proceed to Completion, and the Purchaser shall not be entitled to
terminate the Agreement due to the Failing Sellers’ failure to proceed to
Completion. However, and for the avoidance of doubt, the Failing Sellers shall
remain liable for breach of the Agreement (but the Remaining Sellers shall not
be liable). However, if in case of a Completion Default the Remaining Sellers’s
shareholding represent less than the Threshold, the Failing Sellers shall be
deemed to be in breach of a material obligation, and the Purchaser shall not be
obliged to proceed to Completion and hence section 9 (Pre-Completion
Termination) shall apply, but the Purchaser shall only be able to claim damages
from the Failing Sellers (and not from the Remaining Sellers).

 



11.4The Purchaser and the Remaining Sellers (the Remaining Sellers shall be
jointly and severally liable) undertake to continuously (as the costs or losses
occur, are incurred or become due) share the Purchaser’s losses and costs to
complete the purchase of the Failing Sellers’ Shares in equal halves (50/50).
Any purchase price per Share needed to acquire the Failing Sellers’ Shares that
exceed the purchase price paid for a Share shall be deemed as a loss. The
Sellers agree that the Purchaser shall conduct, control and decide on all
negotiations with and legal proceedings against the Failing Sellers although the
Purchaser, before initiating legal proceedings or entering into a purchase or
settlement agreement with any Failing Seller, shall consult with the Sellers’
Representative and take into due consideration the Remaining Sellers’ reasonable
observations and advise.

 

11.5The Sellers shall take the following actions:

 

11.5.1Confirm that the conditions/circumstances in sections 9.1.1, 9.1.2 and
9.1.3 have not been breached/are satisfied in all respects.

 



11.5.2Deliver to the Purchaser confirmation from the relevant bank that the
Shares have been transferred to the Purchaser’s securities account in order for
the Purchaser to become registered as shareholder in the Company’s share
register maintained by Euroclear Sweden AB.

 

11.5.3Deliver to the Purchaser the share certificates (if issued) representing
all of the issued and outstanding shares of capital stock or equity interests in
the Subsidiaries Shares, duly endorsed to the Company, and deliver to the
Purchaser the Subsidiaries’ share registers, with the Company duly recorded as
the sole owner of the Subsidiaries Shares, or deliver other documental proof or
take other action as provided for in the Subsidiary’s jurisdiction which
evidences the Company’s full ownership of the Subsidiaries Shares.

 



18

 

 

11.5.4Deliver to the Purchaser – as requested by the Purchaser – customary
letters of resignation from the Group Companies’ board members and other
representatives containing waiver of any and all claims (letters containing
waiver of claims shall be delivered even if the representative does not resign).

 

11.5.5Deliver to the Purchaser – as requested by the Purchaser – customary
powers of attorney for the Purchaser’s representatives to represent each Group
Company until registration of new authorized signatories.

 

11.5.6Demonstrate to the satisfaction of the Purchaser in its sole discretion
(the Purchaser is entitled to request waiver letters from the Sellers) that the
Group Companies have been fully and finally released from guarantees,
indemnities or other obligations given or incurred by the Group Companies, as
applicable, in favour of the Sellers or any of its affiliated Persons.

 

11.5.7To the extent applicable, deliver to the Purchaser waivers of pre-emption
rights and similar in relation to the transfer of the Shares (including such
waivers from the Excluded Shareholders) (under shareholders agreement or
similar) and, to the extent applicable, the transfer of the Foreign Subsidiary
Shares.

 

11.5.8In furtherance of the pledge in section 6, each Seller who shall receive
the Purchaser Payment Shares shall - after the Purchaser’s action in section
11.6.2 or 11.6.3 as the case may be - deliver to the Purchaser each and every
certificate representing the Purchaser Payment Shares together with executed
stock powers endorsed in blank and also any other documentation that the
Purchaser may request.

 



11.6The Purchaser shall take the following actions:

 

11.6.1Pay the Cash Consideration to the Sellers as set out in section 5.5, i.e.
to a single bank account designated by the Sellers and the Sellers are
responsible for distributing the Cash Consideration amongst the Sellers and the
Sellers agree to – in this distribution – compensate the relevant Sellers that
have incurred Transaction Costs on behalf of all the Sellers.

 

11.6.2Pay, as set out in section 5.6, the Stock Consideration to those Sellers
specified in Appendix 1.1 by delivery to such Sellers of the Purchaser Payment
Shares, subject to the pledge described in section 6.

 



11.6.3If on the Completion Date a period of 20 days from the Sellers’ receipt of
the prospectus that is part of the Registration Statement has not lapsed, then
the fulfilment of section 11.6.2 shall be postponed to be fulfilled when such
period of 20 days has lapsed. This postponement shall not impede the
consummation of the Completion, but the Purchaser’s obligation under section
11.6.2 shall become a post-closing covenant to be fulfilled when the period of
20 days has lapsed.

 



11.6.4At Completion the Purchaser shall cause a shareholders’ meeting and a
board meeting to be held in each Group Company appointing new boards, new
auditors and to appoint authorized signatories. The Purchaser shall procure that
the documentation is submitted to the Swedish Company Register and to other
relevant authorities for customary registration and the Sellers shall assist in
such registration matters.

 



19

 

 

11.7The Purchaser shall cause Black Diamond to execute and the Sellers shall
execute:

 

11.7.1The Lock-up Agreement.

 

11.8Simultaneously etc.

 

11.8.1Subject to section 11.6.3, the Completion actions in this section 11 shall
be deemed to occur simultaneously and Completion shall not be deemed to have
occurred unless all these Completion actions have been performed or the
performance thereof has been waived by the relevant Party.

 



12.OTHER COVENANTS

 

12.1The Purchaser shall post Completion at the next ordinary shareholders’
meeting of the relevant Group Company vote for that the retiring Group board
members of the relevant Group Company shall, where applicable, be discharged
from liability as board members as regards the period of their offices, provided
that such discharge is not contrary to the recommendation of the relevant
auditors.

 

12.2The Sellers shall vote for and exercise other rights associated with the
Shares in accordance with the instructions of the Purchaser until the
registration post Completion in Euroclear Sweden AB has been effectively
transferred to the Purchaser.

 

12.3The Parties shall execute such actions needed to fulfil the purpose of this
Agreement.

 

13.Warranties

 

13.1The Warranties are – unless explicitly stated otherwise – given in relation
to each of the Group Companies.

 

13.2No Warranty and no statement made by the Sellers under this Agreement or in
any document to be executed or delivered in connection with this Agreement
contains, or will contain at the time delivered, any untrue statement of a
material fact or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was made, to make the statements
herein or therein not misleading.

 

13.3The Warranties are given for the purpose of risk allocation and are not
subject to facts about the Group available to the Purchaser, except for the
actual knowledge, i.e. a clear understanding that a certain fact would have a
certain effect, as of the Signing Date of any of the following employees or
officers of the Purchaser or Black Diamond, Peter Metcalf, Scot Carlson or Mike
Schulz and also the facts that are clearly disclosed in all material details in
(i) this Agreement, (ii) the disclosure schedule (“Disclosure Schedule”) in
Appendix 13.3, (iii) the Legal Due Diligence Report made by Advokatfirman
Lindahl dated May 29, 2012, (iv) and the Tax and Financial Due Diligence Report
made by KPMG AB dated 25 May 2012, reports which have been delivered to the
Sellers’ counsel DLA Nordic for review by the representatives of the Sellers as
provided in the release letters of Advokatfirman Lindahl and KPMG (the items
(i)-(iv) jointly the “Disclosed Information“) and provided that such disclosure
of facts has been made in a way that has enabled the Purchaser to directly,
without the need of further analysis, review, inference, deduction or similar
intellectual processing, determine that there is a breach of the Warranties. If
there are facts in two or more separate pieces of information in the Disclosed
Information that seen together should have enabled the Purchaser to determine
that there is a breach of the Warranties, then such facts shall not be
considered as disclosed for the purposes of this section 13.3 and shall hence
not limit the Sellers’ liability for damages and losses and shall not limit the
Purchaser’s ability to make a claim.

 



20

 

 

14.Warranties of the Management Sellers

 

14.1The Management Sellers hereby warrant to the Purchaser that the Warranties
below in this section 14 are true, accurate and not misleading (except as
otherwise stated in the Disclosed Information) as of the Signing Date and the
Completion Date.

 



14.2Incorporation and authority

 

14.2.1The Group Companies are duly incorporated and validly existing under their
respective laws of incorporation.

 

14.2.2Each Group Company has all requisite corporate power and authority and
authorizations to own, operate and use their respective assets and to carry on
their respective Business as now being conducted and as projected to be
conducted and is appropriately and currently licensed to conduct business in the
jurisdictions in which it operates or where the nature of its Business or the
ownership, leasing or operation of its assets and properties renders such
license necessary.

 

14.2.3Each Group Company is in good standing (as this concept most closely would
be understood in the relevant jurisdiction) and validly operated in each of its
jurisdiction.

 

14.2.4Each of the Sellers that are legal entities warrants that such Seller is
duly incorporated and validly existing under such Seller’s respective laws of
incorporation.

 

14.2.5Each of the Sellers warrants with respect to their respective sales of
Shares that such Seller has all power and authority to enter into and to perform
their obligations under this Agreement and the transactions contemplated hereby.
Each of the Sellers warrants with respect to their respective sales of Shares
that this Agreement, when executed, will constitute binding obligations of such
Seller in accordance with its terms.

 

14.2.6The execution and delivery of this Agreement and all other documents or
instruments delivered in connection herewith, the consummation of the
transactions provided for herein and therein and the fulfilment of the terms
hereof and thereof will not conflict with, violate or result in a breach of any
judgment decree or order of any court or governmental body, or law or the
articles of associations applicable to the Group Companies or (as applicable) to
the Sellers (each of the Sellers warrants this section 14.2.6 in relation to
such Seller itself).

 



21

 

 



14.2.7No Group Company holds any shares, participations, securities or similar
interests or is engaged in joint ventures, other than the Company’s ownership in
the Subsidiaries.

 

14.2.8There is no power of authority or similar issued relating to the Group
Companies except as set out in Appendix 14.2.8.

 

14.3The Shares

 

14.3.1Each of the Sellers warrants with respect to its respective sales of
Shares that such Seller owns and has good and marketable title to its Shares,
which are fully paid, and will at the Completion be free from all Encumbrances,
and free from any claims by third parties as to title or to other rights.

 

14.3.2Each of the Sellers warrants with respect to their respective sales of
Shares that such Seller has the right to exercise all voting and other rights
over its Shares.

 

14.3.3There is no agreement or commitment outstanding which calls for the
allotment, issue or transfer of or affords to any person the right to call for
the allotment or issue of, any shares or securities in the Company.

 

14.3.4The Issued Shares comprise issued share capital of the Company as set out
in Appendix 1.1 and are fully paid and registered in the name of the respective
Sellers and Excluded Sellers as set out in Appendix 1.1.

 

14.4The Subsidiaries Shares

 

14.4.1The Company owns and has good and marketable title to the totality of the
Subsidiaries Shares, which are fully paid, free from all Encumbrances, and free
from any claims by third parties as to title or to other rights. This Warranty
is given as of the Completion only.

 

The Company has the right to exercise all voting and other rights over the
Subsidiaries Shares. This Warranty is given as of the Completion only.

 

14.4.2There is no agreement or commitment outstanding which calls for the
allotment, issue or transfer of or affords to any person the right to call for
the allotment or issue of, any shares or securities of the Subsidiaries.

 

14.4.3The Subsidiaries Shares and the Foreign Subsidiary Shares comprise the
whole of the issued share capital of the respective Subsidiary and are
registered in the name of the Company. This Warranty is given as of the
Completion only.

 

14.5Corporate Documents

 

14.5.1The articles of association of the Group Companies conform to Appendix
14.5.1 and the registration certificates or equivalent of the Group Companies
contained in the same appendix reflect the current corporate data, including
capitalization (number of issued shares and share capital) and no decision to
change any of them has been taken.

 



14.5.2The statutory books of the Group Companies are in their possession and are
up to date and have been properly kept and contain a legally accurate and
complete record of the matters dealt with in those books including that the
Group’s minute books contain accurate and complete records of all meetings of,
and corporate action taken by, the shareholders, the boards of directors and all
committees from the date of incorporation to the date hereof and all documents
and decisions that is required to be filed or registered under local law has
been duly filed or registered.

 



22

 

 

14.5.3All accounts, books, ledgers, financial and other records of material
importance to the Group Companies are in their possession and are up to date and
are complete, true and correct in all material respects and have been maintained
in accordance with all applicable laws and sound business practices and contain
proper records of all matters required to be entered therein by the relevant
legislation, and all filings and registrations have been duly made.

 

14.6Insolvency

 

14.6.1No Group Company is insolvent or unable to pay its debts as they fall due,
or is in default under any financial facility agreement. No bankruptcy,
restructuring, liquidation or similar proceedings relating to any of the Group
Companies are ongoing.

 

14.7Accounts

 

14.7.1The Accounts are true, complete and accurate and have in all respects been
prepared in accordance with the Accounting Principles in a manner consistent
with the three preceding fiscal years, and give in all material respects a
correct view of the financial position of the Group Companies on the Accounts
Date (considering all circumstances known at the Accounts Date and also
posterior circumstances).

 

14.7.2The Interim Accounts have in all material aspects, to the extent
applicable considering its interim character, been prepared in accordance with
the same principles as the Accounts and give in all respects a correct view of
the financial position of the Group Companies on the Interim Accounts Date
(considering all circumstances known at the Interim Accounts Date and also
posterior circumstances). Additional and explanatory information has been
provided to the Purchaser as included in Appendix 14.7.2.

 

14.7.3Appendix 14.7.3 sets out details of all financial facilities, including
but not limited to deposit accounts and debt facilities, outstanding or
available to the Group Companies together with their balances as of the Signing
Date.

 

14.7.4The Group has no off-balance sheet liabilities and no other debt, given
guarantees, indemnity or other arrangement to secure an obligation of a third
party or contingent liability except (i) those stated in the Accounts and the
Interim Accounts on the Accounts Date and Interim Accounts Date, respectively,
or (ii) those accrued after the Interim Accounts Date, which are customary trade
transactions within the ordinary course of business.

 

14.7.5The value of the Group’s inventory has been recorded in accordance with
the Accounting Principles. The Interim Accounts do not attribute a value to work
in progress or inventory exceeding the amounts which can be expected to be
realised for such assets in the ordinary course of business.

 

14.7.6The Group’s working capital will not materially adversely deviate from the
working capital according to the Interim Accounts except in the ordinary course
of the Company’s operations.

 



23

 

 

14.7.7All the Group’s accounts receivables will be realised in the normal course
of collection.

 

14.8Agreements

 

14.8.1Other than as disclosed in Appendix 14.8.1, none of the Group Companies
has entered into any contract, which is outside the ordinary course of business.

 

14.8.2No agreement or arrangement is in force which in any way restricts the
freedom of the Group to conduct its day to day business in a normal and
businesslike manner.

 

14.8.3To the best of the Sellers’ Knowledge, no present customers or suppliers
of the Group intend to cease or diminish doing business with the Group
Companies.

 

14.8.4All material agreements, including but not limited to those listed in
Appendix 14.8.4 (“Material Agreements”), have been entered into on arm’s length
basis, are consistent with fair market terms, conditions and prices, and are
valid and binding obligations of the parties thereto and the terms thereof have
been complied with in all respects and the complete contents thereof are evident
from the wording of the agreements.

 

14.8.5Except for those contracts set out in section 7.29 no agreement affecting
the Group Companies could - as a result of the Transaction - be altered or
terminated by third parties, make a Group Company liable for damages or have any
other negative impact on the Group or require the consent from anybody (change
of control and similar provisions do hence not exist in any such agreement).

 

14.8.6No notice of termination or of intention to terminate has been received in
respect of any Material Agreements and to the best of the Sellers’ Knowledge no
party intends to terminate any agreement.

 

14.8.7There are no bonuses and similar arrangements with distributors and others
other than as described in Appendix 14.8.7.

 

14.8.8All Material Agreements in force in relation to the Group Companies have
been fully and accurately disclosed in the Data Room and have been entered into
on arm’s length basis, are consistent with fair market terms, conditions and
prices, and are valid and binding obligations of the parties thereto and the
terms thereof have been complied with in all respects and the complete contents
thereof are evident from the wording of the agreements.

 

14.8.9All contractual relationships with the Groups’ distributors are governed
by terms substantially equivalent to the terms included in the written
distribution agreements with (i) Summit SRL dated September 7, 2009 and (ii)
KAUAI dated December 18, 2009.

 

14.8.10The contractual arrangements with the manufacturers of the Group’s
products are entered on customary terms.

 

14.9Employees

 

14.9.1The list of the names, positions and short details of the terms of
employment (including salary and other benefits) of every employee of the Group
and the years of continuous service of each employee is set out in Appendix
14.9.1 is true, complete and correct. There are hence no other past, outstanding
or future payments obligations to employees or officers besides these.

 



24

 

 

14.9.2The pension arrangements set out in Appendix 14.9.2 are the only
arrangements under which the Group Companies may become liable to make any
payments for pensions or other retirement benefits for current or former
employees.

 



14.9.3There are no collective agreements and no employer association agreements
affecting the Group Companies.

 

14.9.4There is no, and there has never been any, labour conflict affecting the
Group and to the best of the Sellers’ Knowledge there is no such labour conflict
threatening.

 

14.9.5No liability has been incurred by the Group Companies for breach of any
contract of service or for services or for compensation for wrongful or unfair
dismissal or discrimination or for failure to comply with an order for the
reinstatement or re-engagement of any employee or for failure to comply with a
tribunal or court order relating to an employee or former employee, and no
labour action is threatened or has occurred.

 

14.9.6To the best of the Sellers’ Knowledge, the Group is in full compliance
with all applicable laws, statutes and regulations pertaining to employment
matters including occupational safety matters.

 

14.9.7No employee (current or former) or officer (current or former) related to
the Group Companies has made, received, asked for or enticed others to make any
Sensitive Payment in connection with any contract or otherwise.

 

14.9.8No (current or former) employee or officer of the Group Companies will be
entitled to any employment related payments, bonus, specific compensation or
other payment as a consequence of the Transaction.

 

14.9.9To the best of the Sellers’ Knowledge, the Group’s material suppliers
outside Sweden have in all material respects complied by applicable employment
law.

 

14.9.10No employee (former or current) of any Group Company has ever complained
for discriminatory treatment or similar.

 

14.9.11All of the Group’s current employees and contractors have transferred to
the relevant Group Company, with full title guarantee and without right to
compensation, all their rights to any Intellectual Property developed by such
employee or contractor (i) including to the extent permitted under law any moral
right and (ii) the right to change, grant rights, or transfer and license all or
part of such Intellectual Property to third parties.

 

14.9.12None of the Group’s former employees and contractors has been involved in
the development of any Company IPR and none of them have any rights to any
Company IPR or any right to compensation in relation to any Company IPR.

 

14.10Tax Matters

 

14.10.1Except as disclosed in Appendix 14.10.1, each of the Group Companies has
in due time filed all Tax returns and Tax related documents required to be filed
and all these documents have been complete, true and correct in all material
respects and have disclosed all relevant circumstances to the Tax authorities.

 



14.10.2Except as set out in Appendix 14.10.2, no Group Company has ever been
subject to any Tax audit or similar investigation or questioning during the last
five 5 years.



 



25

 

 

 

14.10.3Except as set out in Appendix 14.10.3, the Group has fully and timely
paid all Taxes due for payment, and the Group will not be liable to pay any
additional Tax for the period up to the Accounts Date except as provided for in
the Accounts.

 



14.10.4The Group will not be liable to pay any Taxes for the period between the
Accounts Date and the Completion Date, other than as (i) provided for in the
Interim Accounts or (ii) incurred in the ordinary course of business from the
Accounts Date.

 

14.10.5To the best of the Sellers’ Knowledge, POC USA has in all respects
complied with applicable US Tax law, regulations and recommendations from the US
tax authorities.

 

14.11Material Assets

 

14.11.1All assets owned or used by the Group material to its Business are in
satisfactory working order having regard to their age and use, have been
regularly and adequately maintained, where such maintenance is usually required,
and are not dangerous, obsolete, inefficient or surplus to requirements and to
the best of the Sellers’ Knowledge there is no threat of material interruption
of the Business due to unlawful seizure of assets belonging to the Group that
are in possession of the manufacturers.

 

14.11.2The Group has – except if expressly stated otherwise – full ownership of
all the assets mentioned in this Agreement, in the Annual Accounts, in the
Interim Accounts and in the Data Room, and the Group has full ownership – free
of Encumbrances – over all assets needed for the conduct of its Business.

 

14.11.3At the Completion the Business’ inventory will meet all the
specifications for such inventories and will consist of usable items which, as
to the quality and quantity, are saleable in the ordinary course of business,
except for obsolete materials and materials of below-standard quality, all of
which have been written off or written down on the books and it is reflected in
the Interim Accounts. All inventories not written off have been priced at the
lower of cost or realizable market value. The quantities of each type of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable and warranted according to the normal purchasing
and sales patterns of each Group Company, and are adequate for the purposes of
fulfilling each Group Company’s current business and order requirements. All
work in process and finished goods inventory held by the Group is free of any
material deficiency.

 

14.12Product Liability

 

14.12.1Except as set forth in Appendix 14.12.1, there are not presently pending,
or, to the best of the Sellers’ Knowledge, threatened, any civil, criminal or
administrative actions, suits, demands, claims, hearings, notices of violation,
investigations, proceedings or demand letters relating to any alleged hazard or
alleged defect in design, manufacture, materials or workmanship, including any
failure to warn or alleged breach of express or implied warranty or
representation, relating to any product manufactured, distributed or sold by or
on behalf of the Group. Except as may be set forth in the Material Agreements,
neither the Company nor any Subsidiary has extended to any of its customers any
written, non-uniform product warranties, indemnifications or guarantees, other
than in the ordinary course of business. True, correct and complete copies of
all material correspondence received or sent by or on behalf of the Company or
any Subsidiary since April 30, 2010 from or to any governmental authority with
respect to a contemplated or ongoing actual recall, withdrawal, or suspension
from the market of any product of the Group have previously been made available
to the Purchaser in the Data Room. Except as set forth in Appendix 14.12.1,
there are no defects in the designs, specifications, or process with respect to
any product sold or otherwise distributed by the Company or any of the
Subsidiaries that may rise to a material loss. Neither the Company nor any
Subsidiary is currently investigating or considering a recall, withdrawal or
suspension from the market of any product of the Group.

 





26

 

 

14.13Insurance

 

14.13.1Appendix 14.13.1sets out a summary of the insurance policies maintained
by the Group Companies (the “Insurances”), the premiums for all of which are
duly paid and in full force.

 



14.13.2The Insurances give, and have for the past five years given, adequate
cover against such liability which the conduct of the Business causes.

 

14.13.3The assets of the Group are adequately insured against fire and other
damage.

 

14.13.4No material Insurance claims have been made during the last five (5)
years.

 

14.14Intellectual Property

 

14.14.1All Company IPR are solely and absolutely owned by the Group and are in
all material respects properly documented.

 

14.14.2The Intellectual Property used in the Group but not owned by the Group is
used under valid licences and otherwise under customary terms and the use has in
all respects complied with those licenses and other third party rights.

 

14.14.3No other Intellectual Property than the Company IPR is required for the
conduct of the Business or the Group’s projected business.

 

14.14.4The Company IPR are not subject to any Encumbrance other than otherwise
disclosed in this Agreement.

 

14.14.5The Group has not granted any license or other limited right to the
Company IPR with the exception of the collaboration with Peak Performance as
described in Appendix 14.14.5.

 

14.14.6No act has been done or has been omitted to be done to entitle any
authority or person to cancel, forfeit or modify any of the Company IPR.

 

14.14.7None of the Group Companies are subject to any undertaking, court order
or order of any other authority of competent jurisdiction not to use or
restricting the use of any of the Company IPR.

 

14.14.8To the best of the Sellers’ Knowledge, with the exception as set forth in
Appendix 14.14.8.A the Group does not infringe and has never infringed, any
Intellectual Property or proprietary information or trade secrets of any other
person and to the best of the Sellers’ Knowledge with the exception as set forth
in Appendix 14.14.8.B no person has ever infringed the Company IPR or the
Know-How or the Group’s proprietary information or trade secrets.

 



27

 

 

14.14.9All fees for the grant or renewal of the Company IPR have been paid
promptly and no circumstances exist – except as otherwise disclosed in this
Agreement - which might lead to the cancellation, forfeiture and modification of
any of the Company IPR.

 

14.14.10Except as set out in Appendix 14.14.10, no Group Company has entered
into any confidentiality agreement relating to the Business or is subject to any
duty which restricts the free use or disclosure of any information used in the
Business. No Group Company has ever breached any such agreement or duty.

 



14.15IT Systems

 

14.15.1All the IT Systems are solely and absolutely owned by the Group free from
any Encumbrance or used by it under a license or lease that is valid and
enforceable.

 

14.15.2The conditions of use for hardware or software not owned by the Group are
on normal commercial terms.

 

14.15.3The IT Systems are covered by warranty, support, maintenance and backup,
disaster recovery and security arrangements (including sufficient protection
against cyber attacks) which are adequate and entered into on normal commercial
terms.

 

14.15.4All IT Systems function efficiently in accordance with all applicable
specifications and without any material defects.

 

14.16Data Protection

 

14.16.1The Group and any authorised third parties engaged by it have, at all
times complied in full with the applicable data protection law.

 

14.17Real Property and Leases

 

14.17.1No Group Company owns, or has owned, any real property, and no Group
Company has entered into any agreement to purchase any real property.

 

14.17.2There are no other leases to which the Group is a party other than the
leases set out in Appendix 14.17.2 (the “Lease Agreements”).

 



14.17.3Each Lease Agreement is valid, binding and enforceable according to its
terms and is duly registered where such is required under applicable laws.

 

14.17.4There is to the best of the Sellers’ Knowledge no breach and no
non-observance of any term or condition in any of the Lease Agreements.

 

14.17.5No Lease Agreement’s lease fee or cost will be increased as a result of
the transactions under this Agreement.

 

14.17.6All improvements located on the real property leased by the Group are
used, maintained and operated in the ordinary course of business and are
structurally sound with no known material structural defects, ordinary wear and
tear excepted. Neither the Company nor any Subsidiary has experienced any
material interruption in the material plumbing and electrical systems at such
leased real property within the last year. To the best of the Sellers’
Knowledge, no landlord under the Lease Agreements has any plans to make any
material alterations to any of such leased real property, the construction of
which would interfere in any material respect with the use of any material
portion of such leased real property. To the best of the Sellers’ Knowledge, no
landlord under the Lease Agreements has any plans to make any material
alterations to any of the buildings located on any such leased real property,
the costs of which alterations would be borne in any part by the Group.

 



28

 

 

14.18Environmental

 

14.18.1Each Group Company has always carried on its Business in compliance with
all applicable environmental laws and no investigations or studies have been
made by authorities on the Group in relation to environmental matters.

 

14.18.2No environmental permits are needed for the Business.

 

14.18.3The Group has never handled any hazardous materials in violation of
environmental laws and has never carried on any activities that have caused
contamination on nature, land, air or water or which may cause danger or health
risks for humans or animals.

 

14.19Legal Compliance

 

14.19.1The Group has all necessary licences and permits to carry on its Business
as presently conducted and there is no breach against such permits etc. which
are in full force and effect and to the best of the Sellers’ Knowledge no
material permits etc. will not be renewed in the ordinary course of business or
will be revoked, terminated, suspended or impaired nor do they know of any
circumstances that would or may result in the same.

 

14.19.2To the best of the Sellers’ Knowledge, the Group has conducted its
Business in compliance with all applicable laws and regulations. There is no
order, decree or judgement of any court or governmental entity which is
outstanding against the Group.

 

14.19.3To the best of the Sellers’ Knowledge, the Group is not party to any
agreement or any activity which is in contravention of any applicable
competition law.

 

14.19.4Each Group Company and each employee, officer, agent and other person and
entity who has been engaged by a Group Company, has always complied with all
applicable laws and regulations relating to Sensitive Payments.

 

14.20Litigation

 

14.20.1Except as disclosed in Appendix 14.20.1, none of the Group Companies is a
party in any proceedings anywhere in the world and to the best of the Sellers’
Knowledge there exist no claims, facts or circumstances which might result in
any litigation, arbitration or administrative proceedings and no investigation,
audit or inquiry is ongoing in relation to the Group Companies.

 



14.21Changes since the Accounts Date

 

14.21.1From the Accounts Date and until the Signing Date, the Group:

 

a)except as set out in Appendix 14.21.1, has not incurred any loans, guarantees,
indemnities, mortgages, charges or debentures or other liabilities (absolute,
accrued, contingent or otherwise) outside ordinary course of business or with an
aggregate value exceeding SEK 1,000,000;

 



29

 

 

b)has not declared any dividend or made any value transfer, or disposed of any
asset material for the Business;

 

c)has not lost any customer or source of supply (which in either case accounted
for 5 percent or more of the annual turnover of a Group Company or of the Group
(in respect of a customer) or of the goods or services supplied to a Group
Company or of the Group (in case of a supplier).

 

14.22Information

 

14.22.1The Data Room has been compiled in good faith and gives in all respects a
true and complete picture of all material facts of the Group and its Business,
and no Data Room document is misleading or contains any untrue statement of
fact.

 

14.22.2To the best of the Sellers’ Knowledge, none of the information supplied
in writing for inclusion in the Registration Statement contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they are made.

 

14.23Relations towards the Sellers

 

14.23.1On the Completion Date, each of the Sellers warrants – each in relation
to himself – that neither such Seller nor any affiliate of such Seller or any
ex-shareholder of any Group Company related to such Seller will have any
financial or other claim on the Group of any kind, or contractual relation or
rights on the Group, whether as a result of the Transaction or otherwise, except
for obligations to pay salaries and benefits under the employment agreements
which have been disclosed in the Data Room and such payment obligations are
specified in Appendix 14.23.1.

 

14.23.2The Sellers warrant that the Sellers and the Excluded Shareholders do not
hold any rights to Company IPR.

 

14.23.3The Sellers warrant that no payments of any kind, including but not
limited to management charges, have been made by the Group Companies to the
Sellers or to the Excluded Shareholders, save for payments under agreements or
arrangements made on an arm’s length basis.

 

14.24Miscellaneous

 

14.24.1No broker, finder, investment banker, advisor or other third party is
entitled to any fee or other compensation from the Group in connection with or
as a result of the Transaction.

 

15.WARRANTIES OF the minority SELLERS

 

15.1Each of the Minority Sellers hereby warrants to the Purchaser that the
Warranties in sections 14.2.4 and 14.2.5 (Authority), 14.3 (The Shares) and
14.23.1 (Relations towards the Sellers) - with respect to their respective sales
of Shares - are true, accurate and not misleading as of the Signing Date and the
Completion Date.

 

16.WARRANTIES OF the principal SELLERS

 

16.1Each of the Principal Sellers hereby warrants to the Purchaser that the
Warranties in sections 14.2 (Incorporation and authority), 14.3 (The Shares),
14.4 (The Subsidiaries Shares), 14.7 (Accounts), 14.10 (Tax Matters), 14.14
(Intellectual Property), 14.20 (Litigation), 14.23.1 (Relations towards the
Sellers) and 14.24.1 (Miscellaneous) - with respect to their respective sales of
Shares - are true, accurate and not misleading as of the Signing Date and the
Completion Date.

 



30

 

 

17.Warranties of the Purchaser and black diamond

 

17.1The Purchaser hereby warrants to the Sellers that the warranties below in
sections 17.3, 17.4 and 17.5 are true, accurate and not misleading as of the
Signing Date and the Completion Date.

 



17.2Black Diamond hereby warrants to the Sellers that the warranties below in
section 17.6 are true, accurate and not misleading as of the Signing Date and
the Completion Date.

 



17.3The Purchaser is duly incorporated and validly existing under the laws of
Sweden.

 

17.4The Purchaser has on Completion all power and authority to enter into and to
perform its obligations under this Agreement and the transactions contemplated
hereby. This Agreement will constitute binding obligations of the Purchaser in
accordance with its terms.

 

17.5The execution and delivery of this Agreement and all other documents or
instruments delivered in connection herewith, the consummation of the
transactions provided for herein and therein and the fulfilment of the terms
hereof and thereof will not conflict with, violate or result in a breach of any
judgment decree or order of any court or governmental body, or law or the
articles of associations applicable to the Purchaser.

 

17.6Black Diamond’s authorized capital stock consists solely of (i) 100,000,000
shares of common stock, of which 30,685,984 shares are issued and outstanding as
of May 2, 2012, and (ii) 5,000,000 shares of preferred stock, none of which have
been issued or are reserved for issuance. Except as set forth in the “Black
Diamond SEC Documents” (i.e. the forms, reports, schedules, registration
statements, and documents filed by Black Diamond prior to the Signing Date), or
issued or reserved for issuance under Black Diamond’s Stock incentive plans,
there are no other securities issued and outstanding for capital stock or equity
interest of Black Diamond. All of the issued and outstanding shares of Black
Diamond’s common stock are duly authorized, validly issued, fully paid and
non-assessable.

 

18.INDEMNIFICATION for breach of covenants etc.

 

18.1Each of the Sellers shall indemnify the Purchaser for any loss, damages or
costs (including for the avoidance of doubt, where applicable, losses etc. which
originate from a breach or event which has occurred before the Completion, but
which loss/impact appears or is discovered after the Completion) (including
costs suffered or incurred to obtain compensation for such loss etc.) suffered
or incurred by the Purchaser Indemnified Parties or any of any the Group
Companies due to the Sellers’ (i) breach of their respective covenants and
undertakings under this Agreement (ii) breach of any of the ancillary agreements
or documents to this Agreement (if applicable to the respective Seller) or (iii)
actions and/or instructions from the respective Seller implying a breach of the
pre-completion covenants in section 7.

 



31

 

 

18.2The Sellers' liability under this section 18 shall (unless otherwise stated
in the Agreement) be several but not joint.

 

19.indemnification for breach of warranties

 

19.1Liability

 

19.1.1The Sellers shall indemnify the Purchaser Indemnified Parties for any Loss
(including costs suffered or incurred to obtain compensation for such loss etc.)
suffered or incurred by any of the Purchaser Indemnified Parties or any of the
Group Companies due to a breach of their respective Warranties as set out in
this section 19.

 

19.1.2For the avoidance of doubt, the Management Sellers shall in no event be
liable for the Minority Sellers’ Warranties given in section 15 or for the
Principal Sellers’ Warranties given in section 16.

 



19.1.3For the avoidance of doubt, the Principal Sellers shall in no event be
liable for the Minority Sellers’ Warranties given in section 15 or for the
Management Sellers’ Warranties given in section 14.

 



19.1.4For the avoidance of doubt, the Minority Sellers shall in no event be
liable for the Principal Sellers’ Warranties given in section 16 or for the
Management Sellers’ Warranties given in section 14.

 



19.2Maximum Liability

 

19.2.1Each of the Management Sellers’ liability to compensate for any breach of
Warranty shall be several (but not joint) and not exceed an amount equivalent to
such Management Seller's share of the value - from time to time - of the
Purchaser Payment Shares.

 

19.2.2Each of the Principal Sellers’ liability to compensate for any breach of
Warranty shall be several (but not joint) and not exceed an amount equivalent to
such Principal Seller's share of the value - from time to time - of the
Purchaser Payment Shares.

 

19.2.3Each of the Minority Sellers’ liability to compensate for any breach of
Warranty shall be several (but not joint) and not exceed an amount equivalent to
100 percent of such Minority Seller's share of the Purchase Price.

 

19.3Time Limitation

 

19.3.1In case the Purchaser becomes aware of any matter or circumstance that may
give rise to a Claim the Purchaser shall as soon as reasonably practicable, but
in no event later than 90 Business Days thereafter, give notice thereof to the
Sellers’ Representative. The notice shall be accompanied by reasonable
particulars of the Claim specifying the nature of the breach. If the Purchaser
fails to give timely notice in connection with any Third Party Claim (as defined
below) such failure shall not constitute a defence (in part or in whole) to any
Claim for Loss by the Sellers except and only to the extent that such failure
shall result in any prejudice to the Sellers. Notwithstanding the foregoing, but
subject to section 13.3, the Purchaser shall have no obligation hereunder to
give notice for any Claims relating to any Losses arising from any matter
described on any appendix to this Agreement.

 



32

 

 



19.3.2The Sellers shall have no liability for Claims after 30 April 2014, except
in case of a breach of the Warranties set out in section 14.10 (Tax Matters)
which time is extended to 6 months from the date when the Tax in question has
been subject to a final and non-appealable decision by the relevant tax
authority or court.

 



19.4Limitations

 

19.4.1The limitations contained in sections 19.2.1, 19.2.1, 19.2.3, 19.3.1,
19.3.2 or 19.4.2 shall not apply to any Claim pertaining to section 14.2
(Incorporation and authority), section 14.3 (The Shares),section 14.4 (The
Subsidiaries Shares), section 14.23 (Relations towards the Sellers) or section
14.24 (Miscellaneous).

 

19.4.2The Sellers shall not have any liability for an individual Loss hereunder
unless the aggregate amount of all Losses amounts to at least SEK 1,500,000, but
if such Losses exceed said amount the Purchaser shall be entitled to claim the
entire amount from the first krona (Sw. från första kronan).

 

19.5Third Party Claims

 

19.5.1If the Purchaser becomes aware of any claims, actions or demands against
any of the Purchaser Indemnified parties or the Group Companies by any third
party which will lead to a Claim (hereinafter “Third Party Claim”), the
Purchaser shall procure that written notice thereof is given to the Sellers as
soon as reasonably practicable, but in no event later than 60 Business Days of
when the Purchaser Indemnified Parties or a Group Company became aware of the
Third Party Claim.

 

19.5.2In connection with a Third Party Claim the Purchaser shall:

 

19.5.2.1take such action and give such information to the Sellers as the Sellers
may reasonably request for the purpose of evaluating the Third Party Claim; and

 

19.5.2.2not make any admission of liability, agreement or compromise with any
person, body or authority without the prior consultation of the Sellers.

 

20.SPECIFIC Indemnities

 

20.1The Sellers particularly agree to hold the Purchaser, the Company and/or the
relevant Subsidiary harmless and fully indemnified against any costs, fines,
fees, penalties, losses or damages arising directly or indirectly out of or
relating to the following:

 

20.2Any infringement claims and/or unfair competition claims, or any such
alleged claims, against the Company and/or the Subsidiaries made by Peek &
Cloppenburg KG, due to the Company’s or the Subsidiaries’ use of the Company’s
device trademark referred to in section 7.28.

 

20.3Incorrect Tax treatment of the Company’s shareholder loan to POC Austria or
part thereof (including but not liability for stamp duty, capital tax and/or
loss of deductibility on interest), whether or not due to the fact that POC
Austria had negative equity at the time of funding, and whether or not the loan
is deemed to constitute so-called hidden equity;

 



33

 

 

20.4Additional social security contributions, wage taxes and/or other similar
Taxes being imposed on POC Austria due to reclassification of POC Austria’s
payments to Schlick KG as salary for Mr. Schlick.

 

20.5POC Austria’s showroom in Munich, Germany, being classified as a permanent
establishment of POC Austria in Germany.

 

20.6VAT returns for Austria having been filed on the basis of the financial year
of POC Austria as the filing period (instead of on a calendar year basis).

 

20.7POC Sweden considered being in breach of the loan arrangement with ALMI
Företagspartner Stockholm AB Data Room Index. No. 34. A. 1.11.

 

20.8The on-going patent dispute (concerning the European Patent EP 1 838 399)
with Dainese S.p.A. excluding expenses up to EUR 18,000 to settle the dispute.

 

20.9Any of the counterparties in Appendix 7.29 exercising any rights to
terminate, amend, demand repayment or claim damages etc. under the agreements
listed in Appendix 7.29.

 



20.10Any financial or other claim of any kind – except for payments under
employments –, from the Excluded Shareholders, their affiliated Persons, against
the Group for guarantees, indemnities or other obligations including contractual
relation or other rights, whether as a result of the Transaction or otherwise.

 

21.Right of Set-Off

 

21.1In addition to any other rights the Purchaser may have, should the Sellers
be liable towards the Purchaser under this Agreement, the Purchaser is entitled
during the restricted period under the Lock-Up Agreement and subject to the
limitations in section 19 to the applicable extent, to set-off and deduct such
amounts (the “Right of Set-off”) by reducing and cancelling each of the Sellers’
(holding such Purchaser Payment Shares) proportional share of the Purchaser
Payment Shares with an aggregate value equal of any claim of the Purchaser under
this Agreement.

 

21.2Upon a reduction and cancellation of Purchaser Payment Shares in connection
with the exercise of the Right of Set-off, each of the Sellers holding such
Purchaser Payment Shares agrees to irrevocably authorize the Purchaser to
immediately return to the Purchaser the certificates representing such Purchaser
Payment Shares and the Purchaser will deliver revised stock certificates in
substitution thereof reflecting the reduction to the Purchaser Payment Shares,
subject to the pledge described in section 6. In all other respects the
substituted stock certificates shall be identical to the previously outstanding
stock certificates and shall carry the same rights that were carried by the
previously outstanding stock certificates. Each of the Sellers (holding such
Purchaser Payment Shares) hereby appoints the Purchaser as its respective
attorney-in-fact to take such action as is reasonably necessary to cause the
cancellation and the substitution of the certificates representing the Purchaser
Payment Shares. Such power of attorney is coupled with an interest and is
irrevocable.

 

21.3When exercising the Right of Set-Off the value of each Purchaser Payment
Share shall be the value such Purchaser Payment Share has on the date the claim
has been finally determined, or, if the claim has not been challenged by the
Sellers within 60 calendar days, on the date the Purchaser made the claim. In
case however of any claim under section 11.4 then when exercising the Right of
Set-Off the value of each Purchaser Payment Share shall be the Share Purchase
Price.

 



34

 

 

21.4The Purchaser’s rights under this section 21 stand alone notwithstanding any
other provision in this Agreement.

 

22.Non-Solicitation and Non-Competition

 

22.1For the purpose of assuring to the Purchaser the full benefit of the Group
and in consideration of the Purchaser agreeing to buy the Shares on the terms of
this Agreement, the following individuals and entities (“Manager Undertaking
Persons”), Stefan Ytterborn, Fred Wikström, Jan Woxing, Gastroform AB and
Fredstone AB, undertake that they shall not for a period of 2 years from the
Completion Date, whether directly or indirectly, whether solely or jointly with
others, whether as principal, agent, director, officer, shareholder, debenture
holder, partner, employee, consultant or otherwise:

 

a)engage in a business which directly or indirectly competes with the Group’s
business activities within and related to (i) body armour, (ii) helmets and
(iii) goggles (“Competition”); or

 

b)solicit or entice away from the Group Companies (“Solicitation”) any (i)
employee of the Group Companies employed at the date of the Completion; or (ii)
any supplier, partner or distributor to the Group Companies.

 

22.2The following individuals and entities (“Non-Manager Undertaking Persons”),
Farstorp Invest AB, Bo Håkansson, Norge Investment Holding, LLC, Björn Erik
Borgen, Gastroform AB, Stefan Ytterborn, Theodor Dalensson, BWG Holding S.a.r.l.
and William Gunnarsson , shall for a period of two (2) years from the Completion
Date be prevented from directly or indirectly engaging in Competition or
Solicitation (“Competing Activities”) if and to the extent, the Non-Manager
Undertaking Person’s direct and indirect ownership interests in the business
engaging in Competing Activities – together with the aggregate direct and
indirect ownership interests of all other Non-Manager Undertaking Persons and
Manager Undertaking Persons:

 

a)comprise at least 10 percent of the total shares and/or votes in the Competing
Business; and

 

b)comprise an aggregate capital investment in the Competing Business with the
value of at least USD 5,000,000.

 

22.3In case of breach of section 22.1 or section 22.2 (however if in case of
section 22.2 a Non-Manager Undertaking Person is in breach of section 22.2
without taking any action e.g. in case of a reduction of the share capital which
results in that such Non-Manager Undertaking Person which before the reduction
had less than 10 percent of the total shares, after the reduction has more than
10 percent, then such Non-Manager Undertaking Person shall have 15 Business Days
to rectify its situation so that such Non-Manager Undertaking Person no longer
is in breach of section 22.2 and only if after this period such Non-Manager
Undertaking Person continues to be in breach of section 22.2 shall the following
penalty apply), the breaching party shall pay to the Purchaser a compensation of
10 MSEK for each breach unless the Purchaser can document that its actual loss
exceeds such amount, in which case the breaching party shall also pay such
excess to the Purchaser. The foregoing shall not in any manner limit the
Purchaser’s or the Group Companies’ rights to take additional actions as a
result of the breach including without limitation equitable relief such as an
injunction or specific performance.

 



35

 

 

23.Costs and expenses

 

23.1Except as expressly otherwise provided herein, the Sellers and the Purchaser
respectively, shall bear their own costs and expenses incurred in connection
with this Agreement including their respective Transaction Costs, whether or not
consummated, including, without limitation, all fees of its legal advisors,
accountants and other advisors. For the avoidance of doubt, the Sellers only
shall bear their costs and expenses for advisors etc. for the Foreign Subsidiary
Buy-Out.

 

24.specific indemnity on transaction costs

 

24.1The Principal Sellers shall severally (but not jointly) indemnify the
Purchaser on a SEK-for-SEK basis for any Transaction Costs borne by the Group
other than such Accounted Transaction Costs that have reduced the Purchase Price
as set out in section 5.5.

 

25.Confidentiality

 

25.1The non disclosure agreement entered into between Black Diamond and POC
Sweden on 1 September 2011 is terminated as of Completion.

 

25.2The Sellers undertake not to use or disclose any Confidential Information
about the Group Companies, the Purchaser or Black Diamond and each Party
undertakes not to disclose this Agreement (or parts thereof) unless required to
do so by any stock exchange contract or similar, or mandatory law or by order
from a public authority, or for the purpose of any judicial or arbitral
proceedings between the Parties or the information has come into the public
domain through no fault of any of the Parties.

 

25.3The restrictions contained in this section 25 shall apply for an indefinite
period of time and cannot be terminated by the Sellers.

 



26.Announcements

 

26.1The Parties agree that a joint press release shall be prepared and issued on
a date to be agreed. Black Diamond and the Management Sellers shall mutually
determine the date and the form of any other announcement of the Purchaser’s
acquisition of the Shares except as may be required by law or stock exchange
recommendations or regulations to which a Party is subject, in which case such
Party undertakes to inform the other Party in advance in writing.

 

27.Entire Agreement

 

27.1This Agreement contains the entire agreement between the Parties in
connection with the Transaction and supersedes any previous written or oral
agreement between the Parties in relation to the subject matters dealt with in
this Agreement.

 



36

 

 

27.2The Heads of Agreement dated 12 March 2012 between the Company, Black
Diamond, Farstorp Invest AB, Norge Investment Holding, LLC, Gastroform AB,
Theodor Dalensson and BWG Holding S.a.r.l. is hereby terminated.

 

28.Assignment

 

28.1This Agreement and its rights and obligations shall not be assignable by a
Party without the prior written consent of the other Parties.

 

28.2The Purchaser shall, however, have the right to freely transfer all (or
part) of its rights and obligations under the Agreement, to any entity within
its group.

 

29.Notices

 

29.1All notices, consents and other communications required or permitted under
this Agreement shall be made in writing and addressed and delivered by hand, by
registered mail or by telefax to the addresses set forth below or to such other
addresses as may be given by written notice in accordance with this section 29
(and also, for information purposes, a copy by email when email is specified).

 



29.2Messages shall be deemed to have been received:

 

29.2.1upon actual delivery, if delivered by hand;

 

29.2.2five (5) calendar days after dispatch, if sent by registered mail;

 

29.2.3the first Business Day after the day of transmission, if sent by telefax,
in which case a copy shall be sent by registered mail no later than the
following day.

 

29.3Messages shall be addressed:

 

If to the Sellers to the Sellers’ Representative

 

with a copy to:

 

Fred Wikström 

Kronovägen 4, 182 73 Stocksund, Sweden 

fred.wikstrom@gmail.com

  

with a copy to:

  

Advokatfirma DLA Nordic KB 

Peter Ihrfelt 

P.O. Box 7315, Kungsgatan 9, SE-103 90 Stockholm, Sweden 

peter.ihrfelt@dlanordic.se

 



37

 

 

If to the Purchaser:

  

Black Diamond, Inc. 

2084 East 3900 South 

Salt Lake City, UT 84124 

Attn: Mr. Peter Metcalf, Chief Executive Officer and President 

Fax: (801) 278-5544

  

with a copy to:

  

Kane Kessler, P.C. 

1350 Avenue of the Americas, 26th Floor 

New York, New York 10019 

Attn.: Robert L. Lawrence, Esq. 

 Fax: (212) 245-3009

  

And also with a copy to:

  

Advokatfirman Lindahl KB 

Per Hedman 

P.O. Box 1065, 101 39 Stockholm, Sweden

 

30.Fax +46 8 667 73 80 Sellers’ Representative

 

30.1The Sellers hereby undertake and covenant that as long there are any
outstanding rights and obligations towards the Purchaser under the Agreement
they shall always have appointed a joint representative (“Sellers’
Representative”), with full power to receive from the Purchaser and send to the
Purchaser any notice on behalf of the Sellers under this Agreement, as further
described in this section 30. The following individual shall currently be the
Sellers’ Representative:
  
Conny Karlsson
Ulrikagatan 5, 115 23 Stockholm, Sweden
Conny.karlsson@securera.se

 

30.2Notices to or from the Sellers’ Representative shall constitute notice to or
from the Sellers.

 

30.3The powers given to the Sellers’ Representative in this section 30 shall be
deemed to be irrevocable and in any event valid until the tenth anniversary of
the Completion Date. Notwithstanding the foregoing, upon the death or incapacity
of the Sellers’ Representative the Sellers shall immediately appoint a new
Sellers’ Representative.

 



38

 

 



31.Invalidity

 

31.1If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form a part of
this Agreement but the enforceability of the remainder of this Agreement shall
not be affected, provided that the remaining terms of the Agreement shall be
reasonably adjusted to redress any imbalance caused by such unenforceability.

 

32.Waiver

 

32.1No waiver by any of the Parties of any of the requirements hereof or of any
of its rights hereunder on any occasion shall be construed as a waiver of such
rights on other occasion or of other rights hereunder.

 

32.2The Sellers acknowledges and agrees that the Purchaser or the Group would be
damaged irreparably in the event any of the provisions of this Agreement which
govern the conduct of the Parties are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, the Purchaser shall be
entitled to seek injunctions to prevent breaches of the provisions of this
Agreement which govern the conduct of the Parties and, notwithstanding any other
provision hereof, to enforce specifically this Agreement and said terms and
provisions hereof in any action instituted in any court having jurisdiction over
such parties and the matter, in addition to any other remedy to which they may
be entitled.

 

33.Amendments

 

33.1Any modification or amendment of this Agreement shall be made in writing and
signed by the Party against whom enforcement is sought in order to be valid.

 

34.Governing law

 

34.1This Agreement shall be governed by and construed in accordance with Swedish
law.

 

35.Disputes

 

35.1Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity thereof, shall be finally
settled by arbitration in accordance with the Arbitration Rules of the
Arbitration Institute of the Stockholm Chamber of Commerce (the “SCC Rules”).

 

35.2Any Party shall be entitled to initiate arbitral proceedings against two or
more other Parties. Where a Party initiates arbitral proceedings against more
than one Party, such proceedings shall be resolved in one arbitration and be
subject to the jurisdiction of one arbitral tribunal appointed in accordance
with the SCC Rules.

 

35.3The place of arbitration shall be Stockholm. The language to be used in the
arbitration proceedings shall be English.

 

35.4The Parties undertake and agree that arbitral proceedings pursuant to this
Agreement shall be kept strictly confidential, and all information disclosed in
the course of such proceedings as well as the contents of any decision or award
made shall constitute Confidential Information.

 



 

 



39

 

 

The Parties hereto have executed this Agreement on the day and year first
written above in four original copies, of which the Purchaser, the Management
Sellers, the Principal Sellers and the Minority Sellers have received one each.

 

 

 

EMBER SCANDINAVIA AB

 

 

/s/ Scot Carlson

Scot Carlson

 



40

 

 



As beneficial owner of all the shares in the Purchaser, which is a Party to this
Agreement, we hereby guarantee as for our own debt (Sw.: “såsom för egen skuld”)
all the Purchaser's obligations and liability to the Sellers under this
Agreement for the payment of the Purchase Price.

 

We hereby agree to the warranties of us given in section 17.6.





 

Black Diamond, Inc.

 

 

/s/ Scot Carlson





 

 

The SELLERS sign on a separate signature page. 

 



41

 

 

As owner of all the shares in Farstorp Invest AB (“Entity”), which is a Party to
this Agreement, I hereby guarantee as for my own debt (Sw.: “såsom för egen
skuld”) all the Entity’s obligations and liability to indemnify the Purchaser
etc. under section 22 (Non-Solicitation and Non-Competition) of this Agreement
and I also agree to be personally and contractually bound as for my own debt by
section 22 (Non-Solicitation and Non-Competition)] of this Agreement.

 

/s/ Bo Håkansson
Bo Håkansson

 

 

As beneficial owner of all the shares in Norge Investment Holding, LLC
(“Entity”), which is a Party to this Agreement, I hereby guarantee as for my own
debt (Sw.: “såsom för egen skuld”) all the Entity’s obligations and liability to
indemnify the Purchaser etc. under section 22 (Non-Solicitation and
Non-Competition) of this Agreement and I also agree to be personally and
contractually bound as for my own debt by section 22 (Non-Solicitation and
Non-Competition) of this Agreement.

 

/s/ Björn Erik Borgen
Björn Erik Borgen

 


As owner of all the shares in Gastroform AB (“Entity”), which is a Party to this
Agreement, I hereby guarantee as for my own debt (Sw.: “såsom för egen skuld”)
all the Entity’s obligations and liability to indemnify the Purchaser etc. under
section 22 (Non-Solicitation and Non-Competition) of this Agreement and I also
agree to be personally and contractually bound as for my own debt by section 22
(Non-Solicitation and Non-Competition) of this Agreement.

 

 

/s/ Stefan Ytterborn
Stefan Ytterborn

 



42

 

 

As beneficial owner of all the shares in BWG Holding S.a.r.l (“Entity”), which
is a Party to this Agreement, I hereby guarantee as for my own debt (Sw.: “såsom
för egen skuld”) all the Entity’s obligations and liability to indemnify the
Purchaser etc. under section 22 (Non-Solicitation and Non-Competition) of this
Agreement and I also agree to be personally and contractually bound as for my
own debt by section 22 (Non-Solicitation and Non-Competition) of this Agreement.

 

 

/s/ William Gunnarsson
WILLIAM GUNNARSSON

 



Place: Farstorp
Date: 5 June 2012

 

/s/ Bo Håkansson
Bo Håkansson

 

Place: Plainville, MA 02762
Date: 5 June 2012

 

/s/ Susanne Håkansson
Susanne Håkansson

 

Place: Eslöv
Date: 5 June 2012

 

/s/ Tove Håkansson
Tove Håkansson

 

Place: Farstorp
Date: 5 June 2012

 

/s/ Oscar Håkansson
Oscar Håkansson

 



43

 

 

Place: Denver, Colorado
Date: 6 June 2012

 

NORGE INVESTMENT HOLDING, LLC

 

/s/ Bjorn Krogh Borgen
Bjorn Krogh Borgen

 

Place: Denver, Colorado
Date: 6 June 2012

 

/s/ Bjorn Krogh Borgen
Bjorn Krogh Borgen

 

Place:
Date:

 

/s/ Bo Håkansson
Bo Håkansson

 

Place: Stockholm
Date: 7 June 2012

 

/s/ Stefan Ytterborn
Stefan Ytterborn

 

Place: Stockholm
Date: 7 June 2012

GASTROFORM

 

/s/ Stefan Ytterborn
Stefan Ytterborn

 

 



44

 

 

Place: Stockholm
Date: 5 June 2012

 

/s/ Theodor Dalenson
Theodor Dalenson

 

Place: Paris
Date: 7 June 2012

 

/s/ William Gunnarsson
William Gunnarsson

 

Place: Paris
Date: 7 June 2012

 

BWG HOLDING S.A.R.L

 

/s/ William Gunnarsson
William Gunnarsson

 

Place: Oslo
Date: 6 June 2012

 

REBELIJO AS

 

/s/ Reidar Langmo
Reidar Langmo

 

Place: Oslo
Date: 6 June 2012

 

/s/ Reidar Langmo
Reidar Langmo

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Jan Woxing
Jan Woxing

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Fredrik Hallander
Fredrik Hallander

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Erik Lidén
Erik Lidén

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Emilia Borg
Emilia Borg

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Oscar Huss
Oscar Huss

 



45

 

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Anna Beischer
Anna Beischer

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Josefin Löwgren
Josefin Löwgren

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Edvard Jansson
Per Edvard Jansson (under change to Per Edvard von Malmborg)

 

Place: Stockholm
Date: June 4, 2012

 

FREDSTONE AB

 

/s/ Fred Wikström
Fred Wikström

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Fred Wikström
Fred Wikström

 



46

 

 

Place: Stockholm
Date: June 4, 2012

 

/s/ Fred Wikström
Fred Wikström

 

Place: Stockholm
Date: June 5, 2012

 

VINGCAR HOLDING AB

 

/s/ Paul Rönnberg
Paul Rönnberg

 

Place: Stockholm
Date: June 5, 2012

 

VINGCAR HOLDING AB

 

/s/ Sven Berg
Sven Berg

 

Place: Paris
Date: 5 June 2012

 

/s/ Thomas Bjäringer
Thomas Bjäringer

 

Place: Stockholm
Date: 5 June 2012

 

/s/ Lars Söderberg
Lars Söderberg

 



47

 

 

Place: Plainville, Ma 02762
Date: 5 June 2012

 

/s/ Susanne Håkansson
Susanne Håkansson

 

Place: Malmö
Date: 5 June 2012

 

/s/ Oscar Håkansson
Oscar Håkansson

 

Place: Edinburgh
Date: 6 June 2012

 

/s/ Derek Stuart
Derek Stuart

 

Place: Stockholm
Date: June 5, 2012

SECURERA AB

 

/s/ Conny Karlsson
Conny Karlsson

 

Place: Edwards
Date: June 4, 2012


 

/s/ Patrik Järbyn
Patrik Järbyn

 

Place: Stockholm
Date: June 5, 2012

Royal Line AB


 

/s/ Se Hyun Chung
Se Hyun Chung

 

Place: Salzburg
Date: June 4, 2012


 

/s/ Hans Schlick
Hans Schlick



 

Place: Salzburg
Date: June 4, 2012


 

/s/ Karin Huttary
Karin Huttary

 

Place: London, England
Date: 8 June 2012
 

/s/ Jonathan Agnew /s/ Caspar Agnew Jonathan Agnew Caspar Agnew


Place: London, England
Date: 8 June 2012

/s/ Marie Claire Agnew
Marie Claire Agnew

 



48

 

 

Place: Boston, MA
Date: 5 June 2012

/s/ Ronald Mis
Ronald Mis

 

Place: Gothenburg
Date: June 6, 2012


 

/s/ Sven Sandberg
Sven Sandberg

 

Place: London
Date: June 5, 2012


 

/s/ Roslyn Braun
Roslyn Braun

 

Place: Löddeköping
Date: June 4, 2012


 

/s/ Jan Thorén
Jan Thorén

 

Place: Stockholm
Date: June 6, 2012


 

/s/ Fred Wikström
Jonas Wikström by of attorney to Fred Wikström

 



49

 

 

Place: Stockholm
Date: June 6, 2012


/s/ Fred Wikström
Hanna Wikström by of attorney to Fred Wikström

 

Place: Stockholm
Date: June 6, 2012


 

/s/ Fred Wikström
Emil Wikström by of attorney to Fred Wikström

 

Place: Stockholm
Date: June 6, 2012


 

/s/ Fred Wikström
Isabelle Wikström by of attorney to Fred Wikström



 

Place: Stockholm
Date: June 6, 2012

/s/ Fred Wikström
Lisen Wikström by of attorney to Fred Wikström

 

Place: Stockholm
Date: June 6, 2012


 

/s/ Henrik von Stockenström
Henrik von Stockenström

 



50

 

 

Place: Stockholm
Date: June 5, 2012


 

/s/ Martin Åberg
Martin Åberg

 

Place: Stockholm, Sweden
Date: June 5, 2012


 

/s/ Therese Wenslöw
Therese Wenslöw

 

Place: Küsnacht (Zürich), Switzerland
Date: June 5, 2012


 

/s/ Nicole Hausmann
Nicole Hausmann

 



51

 